Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 1 of 21
                              Confidential

Page 1

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      - - - - - - - - - - - - - - - - - - - - x
      VIRGINIA L. GIUFFRE,

                    Plaintiff,
                                                  Case No.:
            -against-                             15-cv-07433-RWS

      GHISLAINE MAXWELL,

                    Defendant.

      - - - - - - - - - - - - - - - - - - - - x

                               **CONFIDENTIAL**

                   Continued Videotaped Deposition of
             GHISLAINE MAXWELL, the Defendant herein,
             taken pursuant to subpoena, was held at
             the law offices of Boies, Schiller &
             Flexner, LLP, 575 Lexington Avenue, New
             York, New York, commencing July 22,
             2016, 9:04 a.m., on the above date,
             before Leslie Fagin, a Court Reporter
             and Notary Public in the State of New
             York.

                             - - -
                   MAGNA LEGAL SERVICES
               1200 Avenue of the Americas
                New York, New York 10026
                      (866) 624-6221
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 2 of 21
                              Confidential

Page 2
 1
 2    APPEARANCES:
 3    On Behalf of the Plaintiff:
 4    BOIES SCHILLER & FLEXNER, LLP
                333 Main Street
 5              Armonk, New York 10504
      BY:       DAVID BOIES, ESQUIRE
 6
      BOIES SCHILLER & FLEXNER,LLP
 7              401 East Las Olas Boulevard
                Fort Lauderdale, Florida 33301
 8    BY:       MEREDITH SCHULTZ, ESQUIRE
                SIGRID McCAWLEY, ESQUIRE
 9              SANDRA PERKINS, PARALEGAL
10
      FARMER JAFFE WEISSING EDWARDS FISTOS &
11    LEHRMAN, P.L.
                425 N. Andrews Avenue
12              Fort Lauderdale, Florida 33301
      BY:       BRAD EDWARDS, ESQUIRE
13
14    PAUL G. CASSELL, ESQUIRE
                383 South University Street
15              Salt Lake City, Utah 84112
16
      J. STANLEY POTTINGER, PLLC
17              49 Twin Lakes Road
                South Salem, New York 10590
18    BY:       STAN POTTINGER, ESQUIRE
19
      On Behalf of Defendant:
20
      HADDON MORGAN FOREMAN
21    Attorneys for Defendant
                150 East 10th Avenue
22              Denver, Colorado 80203
      BY:       JEFFREY S. PAGLIUCA, ESQUIRE
23              LAURA A. MENNIGER, ESQUIRE
24
      Also Present:
25
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 3 of 21
                              Confidential

Page 3
 1
 2                   THE VIDEOGRAPHER:           This is DVD No.
 3           1, Volume II, of the continued video
 4           recorded deposition of Ghislaine Maxwell
 5           in the matter Virginia Giuffre against
 6           Ghislaine Maxwell, in the United States
 7           District Court, Southern District of New
 8           York.
 9                   This deposition is being held at
10           575 Lexington Avenue, New York, New
11           York, on July 22, 2016 at approximately
12           9:04 a.m.
13                   My name is Rodolfo Duran.              I am the
14           legal video specialist.              The court
15           reporter is Leslie Fagin, and we are
16           both in association with Magna Legal
17           Services.
18                   Will counsel please introduce
19           themselves.
20                   MR. BOIES:       This is David Boies, of
21           Boies, Schiller & Flexner, counsel for
22           plaintiff.
23                   MS. SCHULTZ:        Meredith Schultz,
24           from Boies Schiller & Flexner, counsel
25           for plaintiff.
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 4 of 21
                              Confidential

Page 4
 1
 2                  MR. EDWARDS:         Brad Edwards, also
 3           representing the plaintiff, Virginia
 4           Giuffre.
 5                  MR. POTTINGER:          Stan Pottinger,
 6           also representing the plaintiff.
 7                  MR. CASSELL:         Paul Cassell, from
 8           Salt Lake City, Utah, also representing
 9           Ms. Giuffre.
10                  MR. PAGLIUCA:          Jeff Pagliuca and
11           Laura Menninger, on behalf of Ms.
12           Maxwell.
13                  And Ms. McCawley has also entered
14           the room, and we have an assistant from
15           Boies Schiller from the Fort Lauderdale
16           office here today as well today.
17                  THE VIDEOGRAPHER:            Will the court
18           reporter please swear in the witness.
19    G H I S L A I N E            M A X W E L L,
20          called as a witness, having been duly
21          sworn by a Notary Public, was
22          examined and testified as follows:
23    EXAMINATION BY
24    MR. BOIES:
25           Q.     Good morning, Ms. Maxwell.
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 5 of 21
                              Confidential

Page 53
 1             G. Maxwell - Confidential
 2                  MR. PAGLIUCA:          Why don't we both
 3           stop making speeches.
 4    BY MR. BOIES:
 5                                                                   m




                                                                     m
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 6 of 21
                              Confidential

Page 54
 1             G. Maxwell - Confidential
 2




                                                                     m
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 7 of 21
                              Confidential

Page 55
 1             G. Maxwell - Confidential
 2    Epstein's home in Palm Beach?
 3                  MR. PAGLIUCA:          Objection to form
 4           and foundation.
 5
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 8 of 21
                              Confidential

Page 56
 1             G. Maxwell - Confidential
 2
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 9 of 21
                              Confidential

Page 57
 1             G. Maxwell - Confidential
 2                  MR. PAGLIUCA:          Objection to form
 3           and foundation.
 4           A.




 8                  MR. PAGLIUCA:          Objection to form
 9           and foundation.
10           A.




                                                               m




                                                                         m




                                                                     m
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 10 of 21
                              Confidential

Page 85
 1             G. Maxwell - Confidential
 2            only area that the witness was precluded
 3            from talking about in the first
 4            deposition.        So that's where we're at.
 5                   MR. BOIES:        I think that directly
 6            misreads the judge's order, including
 7            where it says:         Defendant is ordered to
 8            answer questions relating to defendant's
 9            own sexual activity with or involving
10            Jeffrey Epstein, with or involving
11            plaintiff, with or involving underage
12            females, involving or including massage
13            with individuals defendant knew to be or
14            believed might become known to Epstein.
15                   MR. PAGLIUCA:         All of it is
16            preceded by the word sexual activity.
17                   MR. BOIES:        I think your point of
18            view is an interesting one, but we will
19            see what the judge rules on it.
20    BY MR. BOIES:
21
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 11 of 21
                              Confidential

Page 86
 1             G. Maxwell - Confidential
 2            and foundation.
 3            A.




 8                   MR. PAGLIUCA:         Objection to form
 9            and foundation.
10            A.     I don't know.
11            Q.     Did any of them give you massages?
12            A.     No.
13            Q.




17                   MR. PAGLIUCA:         Objection to form
18            and foundation.          Asked and answered.
19            A.     No.
20            Q.     Were they ever in the Virgin
21    Islands?
22                   MR. PAGLIUCA:         Objection to form
23            and foundation.
24            A.     No.
25
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 12 of 21
                              Confidential

Page 87
 1             G. Maxwell - Confidential
 2




24                   MR. PAGLIUCA:         Objection to form
25            and foundation.
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 13 of 21
                              Confidential

Page 88
 1             G. Maxwell - Confidential
 2




 9            Q.     Were you aware of the presence of
10    sex toys or devices used in sexual activities
11    in Mr. Epstein's Palm Beach house?




14            A.     No, not that I recall.




                                                                      m
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 14 of 21
                              Confidential

Page 89
 1             G. Maxwell - Confidential
 2




                                                                      m




 8            Q.     Do you know whether Mr. Epstein
 9    possessed sex toys or devices used in sexual
10    activities?




13            A.     No.




                                                                      m
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 15 of 21
                              Confidential

Page 90
 1             G. Maxwell - Confidential
 2
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 16 of 21
                              Confidential

Page 91
 1             G. Maxwell - Confidential
 2            it to something in the case.
 3                   MR. BOIES:        I think it's tied, but
 4            if you instruct her not to answer, it
 5            goes into the --
 6                   MR. PAGLIUCA:         Meat grinder.
 7    BY MR. BOIES:
 8            Q.




14            A.     Can you repeat the question?
15            Q.




20                   MR. PAGLIUCA:         Same objection.
21            A.     No.
22            Q.     Other than yourself and the blond
23    and brunette that you have identified as
24    having been involved in three-way sexual
25    activities, with whom did Mr. Epstein have
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 17 of 21
                              Confidential

Page 92
 1             G. Maxwell - Confidential
 2    sexual activities?




 5            A.     I wasn't aware that he was having
 6    sexual activities with anyone when I was with
 7    him other than myself.
 8            Q.     I want to be sure that I'm clear.
 9    Is it your testimony that in the 1990s and
10    2000s, you were not aware that Mr. Epstein
11    was having sexual activities with anyone
12    other than yourself and the blond and
13    brunette on those few occasions when they
14    were involved with you?
15            A.     That is my testimony, that is
16    correct.




                                                                      m
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 18 of 21
                              Confidential

Page 93
 1             G. Maxwell - Confidential
 2




25            Q.     Do you know
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 19 of 21
                              Confidential

Page 112
 1             G. Maxwell - Confidential
 2    ever see                       ?
 3            A.     I don't recall ever seeing her.
 4            Q.


 6            A.
 7            Q.     Did                         ever engage in any
 8    sexual activity with Mr. Epstein?
 9            A.     I wouldn't know.             I would assume
10    not, but I don't know.
11            Q.     Do you have any reason to believe
12    that Mr. Epstein engaged in any sexual
13    activity with                          ?
14                   MR. PAGLIUCA:         Objection to form
15            and foundation.
16            A.     I wouldn't know.
17            Q.     Did you ever give a massage to
18    anyone other than Mr. Epstein at any of Mr.
19    Epstein's properties?
20            A.     First of all, I never said I gave
21    Mr. Epstein a massage.
22            Q.     I will ask that question if you
23    want, but I was focusing on people other than
24    Mr. Epstein right now.
25            A.     I don't give massages.
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 20 of 21
                              Confidential

Page 113
 1             G. Maxwell - Confidential
 2            Q.     Let's just tie that down.                 It is
 3    your testimony that you've never given
 4    anybody a massage?
 5            A.     I have not given anyone a massage.
 6            Q.     You never gave Mr. Epstein a
 7    massage, is that your testimony?
 8            A.     That is my testimony.
 9            Q.     You never gave                             a
10    massage is your testimony?
11            A.     I never gave                          a
12    massage.
13            Q.     Did you, or to your knowledge,
14    Mr. Epstein pay for                              to go to
15    Thailand?
16                   MR. PAGLIUCA:         Objection to form
17            and foundation.
18            A.     I am not aware.
19            Q.     Do you know whether
20    went to Thailand?
21            A.     I have no knowledge of anything
22    like that.
23            Q.     Did you ever give anyone
24    instructions as to how to give a massage?
25                   MR. PAGLIUCA:         Objection to form
Case 1:20-cr-00330-AJN Document 204-11 Filed 04/16/21 Page 21 of 21
                              Confidential

Page 193
 1             G. Maxwell - Confidential
 2            closed.
 3                    If there are questions that I have
 4            instructed the witness not to answer and
 5            it later turns out the judge disagrees
 6            with my characterization, we will be
 7            back to revisit it, but we are done as
 8            far as I'm concerned.
 9                    MR. BOIES:       The deposition is not
10            closed.      There are a number of
11            instructions not to answer.               I think it
12            is a fair point that if the court were
13            to conclude that none of the questions
14            that have been instructed need to be
15            answered, we're not going to be
16            continuing the deposition, barring some
17            additional information coming to light.
18                    MR. PAGLIUCA:        I think we agree
19            then.
20                    THE VIDEOGRAPHER:          The time is 2:51
21            p.m., and we are going off the record.
22                    (Time noted:        2:51 p.m.)
23
24
25
